UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1466


MR. PASCAL N. NOUNA,

                    Plaintiff - Appellant,

             v.

WILBUR ROSS, Secretary Department of Commerce, National Institute of Standard
and Technology,

                    Defendant - Appellee.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Roger W. Titus, Senior District Judge. (8:13-cv-01927-RWT)


Submitted: September 29, 2017                                 Decided: October 10, 2017


Before MOTZ and TRAXLER, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Dismissed by unpublished per curiam opinion.


Pascal N. Nouna, Appellant Pro Se. Molissa Heather Farber, OFFICE OF THE UNITED
STATES ATTORNEY, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Pascal N. Nouna appeals the district court’s order dismissing his employment

discrimination complain. We have reviewed the record and find no reversible error.

Accordingly, we deny leave to proceed in forma pauperis and dismiss the appeal for the

reasons stated by the district court. Nouna v. Ross, No. 8:13-cv-01927-RWT (D. Md. Mar.

17, 2017). We deny Nouna’s request for counsel. We dispense with oral argument because

the facts and legal contentions are adequately presented in the materials before this court

and argument would not aid the decisional process.



                                                                              DISMISSED




                                            2